Case 1:19-cv-00328-TMT-MEH Document 76 Filed 01/18/21 USDC Colorado Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


                              CASE NO.: 1:19-cv-00328-TMT-MEH

     Michael Abbondanza,
     Tavin Foods, Inc.
                     Plaintiffs,

     v.

     Jason Weiss,
     Weiss Law Group, PC,
     Brett Huff,
     Richard Leslie,
     Huff and Leslie, LLP,
     Peter Leiner,
     Giovannia Paloni,
                     Defendants.

                   PLAINTIFF’S RESPONSE TO DEFENDANT WEISS’S
                    MOTION TO COMPEL RICO CASE STATEMENT

          Plaintiffs Michael Abbondanza and Tavin Foods, Inc. (“Plaintiffs”) hereby file their

 Response to Defendant Weiss’s Motion to Compel Rico Case Statement, stating as follows:

                                         BACKGROUND

          Defendants have filed 2 Motions to Dismiss (ECF 14 and 15), which collectively raised 7

 arguments in support of dismissal, a Motion for Sanctions (ECF 40), and a Motion for Judgment

 on the Pleadings in this case (ECF 49), which was filed less than two months after the Motions to

 Dismiss were denied and prior to any discovery being conducted. All four motions have been

 denied by the Court. All four motions make similar arguments to the instant motion concerning

 the alleged deficiencies of the Amended Complaint, including arguments concerning Standing. The

 Court’s Order denying the Motion for Judgment on the Pleadings (ECF 65) points out that


                                                  1
Case 1:19-cv-00328-TMT-MEH Document 76 Filed 01/18/21 USDC Colorado Page 2 of 9




 Defendants were attempting to relitigate issues already denied by Judge Kane in his Order denying

 Defendants’ Motions to Dismiss. This Motion to Compel a RICO Statement is now the 5th attempt

 by Defendants to litigate issues that have already been extensively briefed and denied. At no time

 has this Court suggested, much less ordered, that Plaintiffs amend their Complaint in order to

 provide more detail or specificity regarding Plaintiffs’ claims. Plaintiffs should not be forced to

 draft and file a RICO Case Statement when the Amended Complaint has withstood four attempts

 by Defendants to have the case dismissed.

                                             ARGUMENT

    I.      THE MANUAL ON COMPLEX LITIGATION ONLY SUGGESTS THE USE OF
            A RICO CASE STATEMENT IN CASES WHERE RICO COMPLAINTS ARE
            “UNINTELLIGBLE, CONFUSING, OR OTHERWISE VIOLATIVE OF RULE 8

         Defendants rely heavily on the Manual on Complex Litigation (“Manual”) to support their

 argument that Plaintiffs should be ordered to file a RICO Case Statement. However, as the Manual

 clearly states, RICO case statements have been ordered when the pleadings have been factually

 deficient or when such a statement would assist a court in ruling on motions under Rule 12, Rule

 9(b) and/or Rule 56. (see Manual, § 35.31, page 706)). In those situations, courts have explained

 that “a RICO case statement, in conjunction with a reading of the complaint, will help narrow the

 issues and identify claims that lack merit, which can then be dismissed (with or without prejudice)

 before significant time and effort is spent.” (see Manual, § 35.31, page 706). Moreover, the

 Manual further provides: “Some courts faced with a RICO complaint that is unintelligible,

 confusing, or otherwise violative of Rule 8 have dismissed the complaint sua sponte and required

 the plaintiff to file a ‘RICO case statement’ along with an amended complaint.” (Id., § 35.31, p.

 703). It further acknowledges, “The authority of a court to order a RICO case statement has not

 been definitively established in most jurisdictions.” (Id., § 35.31, p. 707). The circumstances

 contemplated by the Manual supporting the use of a RICO case statement and the cases to which


                                                   2
Case 1:19-cv-00328-TMT-MEH Document 76 Filed 01/18/21 USDC Colorado Page 3 of 9




 the Manual cites in which courts have ordered that plaintiffs submit a case statement are

 distinguishable from this case. Defendants provide no compelling argument, evidence, or binding

 law to support this Motion and Plaintiffs request that this Court deny their Motion to Compel a

 RICO case statement.

    II.      THE CASES CITED BY DEFENDANT, INCLUDING THE TENTH CIRCUIT
             CASE, ONLY REQUIRED PLAINTIFFS TO FILE RICO CASE STATEMENTS
             WHERE THE COMPLAINTS WERE CONCLUSORY AND FACTUALLY
             INSUFFICIENT TO SUPPORT A RICO CLAIM.

          The cases cited by Defendant, including the Tenth Circuit case of Dobson v. Anderson, 319

 F.App’x 698, 700 (10th Cir. 2008), are not relevant in this case where this Court has determined on

 at least 4 prior occasions that the pleadings are sufficiently clear to withstand dismissal. In

 Dobson, shortly after filing their complaint against approximately 100 defendants alleging claims

 under RICO, the plaintiffs moved for summary judgment. The court issued an order holding that

 “the conclusory allegations in their complaint failed to include facts sufficient to support a RICO

 claim” and gave them a deadline “to submit a RICO case statement in the format specified in the

 court’s order.” (Id. at 700). Rather than comply with the court’s order to submit a RICO case

 statement, the plaintiffs instead amended their complaint to add the judge on the case as a

 defendant and, two weeks later, without obtaining leave of court, the plaintiffs filed a second

 amended complaint adding nearly 100 more defendants, including additional federal- and state-

 court judges, as well as filed a second summary-judgment motion and a 200-page RICO case

 statement. (Id.) Many defendants filed motions to dismiss, which the court granted, holding, “the

 plaintiffs’ complaints and their RICO case statement failed to state a claim for which relief can be

 granted.” (Id. at 700-701).

          Moreover, Defendant cites Morris v. Berry, 2011 U.S. Dist. LEXIS168280 (W.D.Okla.

 2011), to support their argument that a RICO case statement should be ordered in this case.



                                                    3
Case 1:19-cv-00328-TMT-MEH Document 76 Filed 01/18/21 USDC Colorado Page 4 of 9




 However, the court’s discussion in Morris v. Berry of the RICO case statement consisted solely of

 the following:

           On April 27, 2011, the Court ordered the plaintiffs to file a RICO case statement
           with the Clerk of the Court. (internal citations omitted). In its Order, the Court
           advised the plaintiffs that any failure to timely comply with this Order, either in
           substance or form, shall be grounds for dismissal of [the plaintiffs' RICO claim as
           set forth in] Section VII of the complaint. The plaintiffs' deadline for filing the
           RICO case statement was July 30, 2011. (internal citations omitted). Because the
           record not only demonstrates that the plaintiffs had actual notice of that deadline,
           but also that the plaintiffs cannot show either good cause or excusable neglect for
           their failure to timely file a RICO case statement, the Court finds that dismissal of
           the plaintiffs' RICO claim against this defendant is warranted.

           Id. at 22. In other words, there is no discussion as to why the lower court ordered a RICO

 Case Statement, nor has Defendant offered any explanation based on the Western District of

 Oklahoma’s decision as to why this Court should order a RICO case statement be filed by

 Plaintiffs in this case, where there has been no finding by the Court that the Amended Complaint is

 factually deficient or conclusory, thereby necessitating a RICO case statement to provide

 clarification to the Court or to Defendants.

    III.      DEFENDANTS PROVIDE NO RATIONALE AS TO HOW A RICO CASE
              STATEMENT WILL AID IN THE EFFICIENT MANAGEMENT OF THE
              LITIGATION OF THIS CASE.

           Defendants make a blanket assertion that a RICO case statement is necessary to efficiently

 manage the litigation of this case and cite “Standing” as “one of many issues that RICO claims

 often present that the Manual says can be efficiently addressed by the use of a RICO case

 statement.” (See ECF 74, p. 3). Standing is an issue that was previously litigated on 3 occasions.

 Judge Kane rejected the standing argument in the Motions to Dismiss and Judge Tymkovich

 rejected the standing argument in the Motion for Judgment on the Pleadings, finding, “What

 Defendants call standing is just a statutory requirement that the plaintiff plead a causal connection

 between the alleged RICO violations and his injury.” (ECF 65, p. 8). As such, Defendant’s



                                                      4
Case 1:19-cv-00328-TMT-MEH Document 76 Filed 01/18/21 USDC Colorado Page 5 of 9




 argument that a RICO case statement is necessary to efficiently address the issue of standing is

 disingenuous.

        Defendant further asserts that a RICO case statement can “significantly aid in narrowing

 and focusing discovery.” (See ECF 74, p. 3). However, Defendant fails to explain why discovery

 in this case requires narrowing and focusing, other than making a baseless assertion that Plaintiffs

 “are unable or unwilling to comply with discovery requirements beginning with their inadequate

 initial disclosures.” (See ECF 74, p. 3). Defendant argues that Plaintiffs’ disclosures are

 “woefully deficient” and that “Plaintiffs have had two years to investigate their claims, but they

 claim to have no documents to support those claims.” It is unclear to Plaintiffs what documents

 Defendant thinks Plaintiffs have not disclosed or what documents Defendant thinks Plaintiffs

 should have found in investigating their claims. Plaintiffs are asserting that Defendants’ client in

 the underlying lawsuit, Santiago Abreu, either does not exist or never visited Plaintiffs’ restaurant.

 Plaintiffs cannot prove a negative. Plaintiffs do not have documents showing that Santiago Abreu

 never traveled to Colorado or never visited Plaintiffs’ restaurant. Instead, Plaintiffs’ investigation

 of their claims has produced all of the uncertainties and unexplained questions that gave rise to this

 lawsuit, form the Amended Complaint, and, to this day, remain unanswered and unexplained.

        Defendant seems to misunderstand what this case is about, repeatedly arguing that

 Defendants could not possibly be in violation of RICO or any of the other causes of action listed in

 the Amended Complaint because Plaintiffs’ restaurant had ADA violations, albeit only 4 out of the

 14 violations alleged in the underlying lawsuit. Whether Plaintiffs’ restaurant had any ADA

 violations misses the point, though. If the plaintiff in the underlying lawsuit, Santiago Abreu, is

 either not a real person or never visited Plaintiffs’ restaurant, Defendant did not have standing to

 file the underlying lawsuit, which is the basis of all of the causes of action in this case.




                                                     5
Case 1:19-cv-00328-TMT-MEH Document 76 Filed 01/18/21 USDC Colorado Page 6 of 9




         Defendant further argues that “Plaintiffs appear not to understand the seriousness of the

 allegations they have leveled at the defendants and the nature of their obligations under F.R.C.P.

 26(a).” (See ECF 74, p. 4). On the contrary, despite Defendant’s frivolous assertions, Plaintiffs

 are very aware of the seriousness of the allegations leveled at Defendants. Plaintiffs are also very

 aware of the seriousness of filing suit in federal district court utilizing a fake plaintiff and/or a

 plaintiff that had no standing to bring suit in the first place. In fact, Plaintiffs are so aware of the

 seriousness of filing a RICO case against lawyers and law firms that Plaintiffs made 4 requests – 2

 to the Weiss Defendants and 2 to the Huff Defendants – for proof of Santiago Abreu’s existence,

 proof that he had traveled to Colorado, and proof that he visited Plaintiffs’ restaurant months

 before ever filing the instant case. Plaintiffs specifically told Defendants that they would not

 pursue this case if that proof was provided. No documentation was ever provided. In fact, despite

 Plaintiffs’ clear requests and Plaintiffs’ clearly-stated intention to file a RICO lawsuit if such proof

 was not provided, none of the defendants ever responded to Plaintiffs’ counsel at all. At no time in

 the past 2 years since this case was filed has any Defendant provided documentation, other than

 two affidavits by a Santiago Abreu, to show that the Santiago Abreu named in the underlying

 lawsuit ever visited Plaintiffs’ restaurant, much less visited Colorado at all.

         And yet, after nearly 2 years since this case was filed and more than 2 years since Plaintiffs

 requested proof of Santiago Abreu’s existence, travel to Colorado, and visit to Plaintiffs’

 restaurant, Defendant Weiss’s counsel has stated for the first time, in their initial disclosures, that

 he has “Documents regarding the presence of Santiago Abreu at the Riverbend Market & Eatery.”

 (See Defendants Weiss, Leiner, and Weiss Law Group, P.A.’s Initial Disclosures, attached hereto

 as Exhibit 1, at page 8). To be clear, Defendants Weiss, Leiner and Weiss Law Group, P.A. still

 have not produced any documentation of Santiago Abreu’s presence at the Riverbend Market &

 Eatery and have simply stated that such category of documents will be “made available for


                                                      6
Case 1:19-cv-00328-TMT-MEH Document 76 Filed 01/18/21 USDC Colorado Page 7 of 9




 inspection on a mutually convenient date and time at the offices of counsel for Defendants” in

 Boca Raton, FL. (See Ex. 1, p. 8). If Defendants possess proof not only of Santiago Abreu’s

 existence, but his travel to Colorado and to Riverbend Market & Eatery, in particular, why has that

 proof not been provided? Why was it not provided when Plaintiffs requested it in 2018? Why was

 it not provided when Plaintiffs requested it in 2019? Why was it not provided when Defendants

 filed their Motions to Dismiss, Motion for Sanctions, or Motion for Judgment on the Pleadings?

 Why was it not even mentioned when Defendants filed their Answers. Why is it still not being

 provided but, instead, only being made available for inspection in Florida? Why was it not even

 mentioned during the Scheduling Conference in this case that took place only 2 weeks ago? If

 Defendants have conclusive proof of Santiago Abreu’s existence and presence at Riverbend

 Market & Eatery, then they would have had such proof back when the Underlying Lawsuit was

 filed, which means Defendants have unreasonably and vexatiously dragged out this litigation, in

 violation of F.R.C.P. Rule 11 and 28 U.S.C. § 1927.

                                          CONCLUSION

        Defendants have filed and/or have joined the filing of multiple motions in this case since its

 inception, including motions to dismiss, motions for sanctions, and motions for judgment on the

 pleadings, all of which have been denied by the Court. There has been no order of this Court

 requiring amendment of the pleadings or clarification of the issues or claims. As such, Plaintiffs

 object to the request by Defendants to order Plaintiffs to file a RICO case statement and

 respectfully request that the Court deny the Motion to Compel a RICO case statement.




                                                   7
Case 1:19-cv-00328-TMT-MEH Document 76 Filed 01/18/21 USDC Colorado Page 8 of 9




  RESPECTFULLY submitted on this 18th day of January, 2021.



                                          LAW OFFICES OF COURTENAY PATTERSON
                                          /s/ Courtenay Patterson
                                          Courtenay Patterson, Esq., CO Bar No. 49215
                                          Law Offices of Courtenay Patterson
                                          1716 N. Main St., Suite A #331
                                          Longmont, CO 80501
                                          Email: courtenay.patterson@gmail.com
                                          Telephone: (925) 237-1187

                                          Attorney for Plaintiff




                                            8
Case 1:19-cv-00328-TMT-MEH Document 76 Filed 01/18/21 USDC Colorado Page 9 of 9




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of January 2021, I electronically filed the
 foregoing Response to Defendant Weiss’s Motion to Compel RICO Statement with the Clerk of
 Court using the CM/ECF service, which provided electronic service to the following:


         Michael Hutchinson
         Treece, Alfrey, Musat, P.C.
         633 17th Street, Suite 2200
         Denver, CO 80202
         (303) 292-2700
         hutch@tamlegal.com
         Attorney for Defendants Weiss, Weiss Law Group, and Leiner



         Joel Rothman
         SRIP Law
         21301 Powerline Rd., Suite 100
         Boca Raton, FL 33433
         (561) 404-4350
         joel.rothman@sriplaw.com
         Attorney for Defendants Weiss, Weiss Law Group, and Leiner



         Franz Hardy, Esq.
         Maral J. Shoaei, Esq.
         GORDON REES SCULLY MANSUKHANI, LLP
         555 Seventeenth Street, Suite 3400
         Denver, Colorado 80202
         Telephone: (303) 534-5160
         fhardy@grsm.com
         mshaoei@grsm.com
         Attorneys for Defendants Brett Huff, Richard Leslie, and Huff and Leslie, LLP
         Defendants



                                             /s/ Courtenay Patterson

                                             Law Offices of Courtenay Patterson
                                             1716 N. Main St., Suite A #331
                                             Longmont, CO 80501


                                                9
